Citation Nr: 1537648	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to June 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned in October 2013 at a Travel Board hearing.  A transcript of the hearing is of record.

In January and September 2014 and in January 2015, the Board remanded the claim for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Action ordered in the Board's prior remand has not been completed, the evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran has a current diagnosis of osteoarthritis of the lumbar spine.  He asserts that the onset of back pain was in service while working in a construction battalion and that his back pain has continued since service discharge.  

The service treatment records show that the Veteran received treatment for a low back injury during service.  The Veteran has clarified that an October 1986 post-service private treatment record indicating that he subsequently hurt his back working for a lumber company is incorrect.  Rather, the Veteran has stated that he sustained a back injury while in the Navy in 1953 and that it has affected all aspects of his work from discharge to the present.  The Board has no reason to question the veracity of the Veteran's statement regarding any post-service back injury as there is no objective evidence of such an injury.

As noted in the January 2015 remand, the Board determined that the VA examinations of record are inadequate to properly adjudicate this matter.  Specifically, the Board noted that a November 2011 VA examination report and a January 2012 statement from a VA physician contain conflicting medical opinions based on the inaccurate assumption that a back injury was incurred prior to service entrance.  A March 2014 examiner did not provide an adequate rationale for a negative nexus statement which included no discussion of the Veteran's statements of continuity of back problems after discharge from service.   

On October 2014 VA examiner also provided a negative nexus statement based the October 1986 private treatment report indicating that the Veteran injured his back in service but then injured his back again while working for a lumber company.   In its January 2015 remand, the Board noted that the examiner's reliance on a post-service injury as a basis for providing a negative nexus statement was made in error.  Moreover, the examiner failed to address the Veteran's contentions of continuity of symptomatology of a back disability since service.  On remand, further VA opinion was requested.

A VA opinion was provided in April 2015 by a different examiner, however, the Board finds that this opinion is also inadequate.  The examiner provided a negative nexus statement and essentially relied on the incorrect history of a post-service injury as support for the opinion.  This examiner also failed to address the Veteran's statements of continuity of symptomatology of back pain since service.  The April 2015 VA examiner failed to provide any additional insight or clarification with respect to the claim.  Accordingly, the Board finds that another VA opinion is warranted.     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be forwarded to the VA examiner other than the examiner who provided the March and October 2014 opinions and the examiner who provided the April 2015 opinion, for a complete review of the claims file and preparation of an addendum opinion addressing the following:

Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's low back disability is the result of a disease or injury, if any, in service as opposed to its being more likely the result of some other cause or factors.

In rendering this medical opinion, the examiner is asked to comment on the service treatment records reflecting treatment for a lumbosacral strain and the Veteran's contention of chronic low back pain since service discharge.  Of significance in this case, the Veteran has reported that an October 1986 post-service private treatment record indicating a back injury while working for a lumber company is incorrect.  The Board has no reason to question the veracity of the Veteran's statement regarding any post-service back injury as there is no objective evidence of such an injury.

If the examiner is unable to provide the requested information without examining the Veteran, the AOJ should arrange for the Veteran to undergo VA examination, by an examiner with the appropriate expertise, to obtain an answer to the question posed above.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report).

The examiner should set forth all examination findings, along with the rationale for the conclusions reached, in a printed (typewritten) report.

2.  After completing the requested action, and any additional notification and /or development deemed warranted, the AOJ should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

3.  If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate SSOC that include clear reasons and bases for any determination, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




